DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Risso on 4/29/2022.

The application has been amended as follows: 

1. (Currently Amended) An athletic training system, comprising: 
a mat, the mat having a home plate and an adjacent batter's box, the home plate having a rear end and a front end, and wherein the batter's box comprises a plurality of position markers, the plurality of position markers being grid-like markings formed on the mat, including a series of vertical lines intersecting perpendicular horizontal lines to form a plurality of rectangles, and wherein the batter's box has a length with an inner edge adjacent the home plate and an outer edge opposite thereof, with a width spanning between the inner edge and outer edge, and wherein the batter's box includes three visually distinct zones, the three visually distinct zones being a center zone, a stance/stride zone, and a peripheral zone, such that the center zone aligns with the front end and rear end of the home plate and extends between the inner edge and outer edge, and wherein the stance/stride zone extends along the length of the batter's box on either side of the center zone from the inner edge to a vertical line, and wherein the peripheral zone extends along the length of the batter's box on either side of the center zone from the vertical line to the outer edge; and 
three independent footpads having a top side and a bottom surface, the bottom surface having attachment mechanisms configured to removably attach to said mat, and wherein the top side of the footpads comprise a base and a raised side, the base being substantially planar and having a length sufficient to accommodate a user's foot upon the base, and wherein the raised side rises substantially perpendicular from the base, and 
wherein the plurality of position markers identifies positions on the mat where the three footpads are recommended to be placed allowing for improved accuracy of the recommended footpad placement while in use.

2. (Currently Amended) The athletic training system of claim 1, wherein the attachment mechanisms on the bottom surface of each of the footpads are selected from a group consisting of a plurality of spikes and hook and loop fasteners, such that each footpad is adapted to be affixed independently at any location within the batter's box.

13. (Currently Amended) An athletic training system, comprising: 
a mat, the mat having a home plate and an adjacent batter's box, the home plate having a rear end and a front end, and wherein the batter's box comprises a plurality of position markers, the plurality of position markers being grid-like markings formed on the mat, including a series of vertical lines intersecting perpendicular horizontal lines to form a plurality of rectangles, and wherein the batter's box has a length with an inner edge Page 3 of 12adjacent the home plate and an outer edge opposite thereof, with a width spanning between the inner edge and outer edge, and wherein the batter's box includes three visually distinct zones, the three visually distinct zones being a center zone, a stance/stride zone, and a peripheral zone, such that the center zone aligns with the front end and rear end of the home plate and extends between the inner edge and outer edge, and wherein the stance/stride zone extends along the length of the batter's box on either side of the center zone from the inner edge to a vertical line, and wherein the peripheral zone extends along the length of the batter's box on either side of the center zone from the vertical line to the outer edge; and the length of the batter's box on either side of the center zone from the vertical line to the outer edge; and 
three independent footpads having a top side and a bottom surface, the bottom surface having attachment mechanisms configured to removably attach to said mat, and wherein the top side of the footpads comprise a base and a raised side, the base being substantially planar and having a length sufficient to accommodate a user's foot upon the base, and wherein the raised side rises substantially perpendicular from the base, and 
wherein the plurality of position markers identifies positions on the mat where the three footpads are recommended to be placed allowing for improved accuracy of the recommended footpad placement while in use.

17.  (Cancelled)

18.  (Cancelled)

19.  (Cancelled)

20.  (Cancelled)

21.  (Cancelled)

22.  (Cancelled)

23.  (Cancelled)

24.  (Cancelled)

25.  (Cancelled)

26.  (Cancelled)

27.  (Cancelled)

28.  (Cancelled)

29.  (Cancelled)

30.  (Cancelled)

31.  (Cancelled)


32. (New) The athletic training system of claim 13, wherein the attachment mechanisms on the bottom surface of each of the footpads are selected from a group consisting of a plurality of spikes and hook and loop fasteners, such that each footpad is adapted to be affixed independently at any location within the batter's box.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 13 as amended include limitations specifically defining (to summarize) a mat with different position markers being in a grid configuration formed on the mat which include a series of vertical lines intersecting perpendicular horizontal lines forming a plurality of rectangles and wherein the batter's box has a length with an inner edge adjacent the home plate and an outer edge opposite thereof, with a width spanning between the inner edge and outer edge, and wherein the batter's box includes three visually distinct zones, the three visually distinct zones being a center zone, a stance/stride zone, and a peripheral zone, such that the center zone aligns with the front end and rear end of the home plate and extends between the inner edge and outer edge, and wherein the stance/stride zone extends along the length of the batter's box on either side of the center zone from the inner edge to a vertical line, and wherein the peripheral zone extends along the length of the batter's box on either side of the center zone from the vertical line to the outer edge along with three independent footpads with specific configuration and wherein the plurality of position markers identifies positions on the mat where the three footpads are recommended to be placed allowing for improved accuracy of the recommended footpad placement while in use which clearly defines the functioning of the indicia on the mat with the structure of the three independent footpads.  As such, these components when viewed in combination are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711